DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3, 5-6, 8-9, 11-12, and 15-17 and added new claims 21, 22 filed on 11/30/2021 have been respectfully considered but they are moot in view of the new ground(s) of rejection.
The objection of claim 17 is withdrawn in of Applicant’s amendment in claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 3, 11-12, 22 are rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1).
Regarding Claim 1 (Currently amended), Moghadam discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor (Moghagam, [0172] “the microprocessor 311 executes instructions in the form of applications software stored in perform a method of creating an environment model (Moghagam, [0001] “a method and system for generating a three-dimensional geometric model of a structure” and [0008] “the RANSAC algorithm may then be applied to generate planar surfaces representing the structure of an environment” a method for generating a 3D geometric model (RANSAC) of a structure of an environment the method comprising the steps of: 
obtaining a plurality of images  LiDAR system (Moghagam, [0182] “the user moves around within the building, allowing the interior surfaces to be imaged by the LiDAR system, so that range data can be captured, together with inertial data indicative of movement of the LiDAR system, so that for example stereoscopic image data could be collected, with this being analysed using photogrammetry techniques Fig. 5A #500, [0128] [0129] “stereoscopic cameras, which when used with suitable processing can produce range data” and [0190] “At step 505, the sensor data is interpreted, using photogrammetry of stereoscopic images” obtaining a plurality of stereoscopic images wherein the range data is a series of depth images captured by a LiDAR or range sensor.
wherein the plurality of images depict an environment (Moghagam, [0114] [0197] [0226] “FIG. 8 is a schematic view of an example of rays within a building structure. An example of seed volumes 801 as overlaid on a path 802 is shown in FIG. 8, with the cuboids representing the seeds that were chosen” and [0199] An example, of the process of growing seed volumes is shown in FIGS. 9A to 9H” Moghagam teaches plurality of images depict an environment (a building structure with cuboids represent the seed volumes) comprising an object; 
classifying an object in at least one image of the plurality of images prior to modeling (Moghagam, [0005] [0006] “it is typical for point clouds to be processed prior to use in an attempt to generate models…of the scanned objects… using structure extraction…to extract floors, walls and other structural elements from noisy point cloud data. Some regions of a point cloud may have a low point density while other regions contain a high density. Objects may also hide regions of a room of a room with respect to the scanner, resulting in a shadow of empty space behind the objects ” and  [0117] “FIG. 10B is a schematic diagram of a perspective view of example model features” Moghagam teaches classifying an object (e.g. a building) based on a scanning from captured images where objects hide regions of a point cloud may have a low point density while other regions contain a high density corresponding to the shadow of empty space behind the objects prior to generating models (see Fig. 10B); 
selecting at least one shape based at least in part on a fitting quality determined between the at least one shape and [[a]] the geometry of the object in the at least one image (Moghadam [0007] There are currently two main surface extraction techniques, namely polygon (usually triangular) surface fitting and plane fitting. Exterior structure extraction methods generally employ plane fitting techniques which extract the exterior walls and roofs of buildings only, the Hough Transform technique can then be applied to extract planes from the point data representing walls and roofs by examining which geometric features fit each point” Moghadhadam teaches selecting at least one shaped (namely polygon) based on a fitting quality between at least one shape and geometry (plane fitting, extract planes from the point data by examining which geometric features fit each point) of the object (e.g. walls, roofs of a building); 
determining that the at least one shape has [[a]] the highest fitting quality of a plurality of candidate shapes (Moghadam, Fig. 5C # 585, [0205] “The model components are compared to the point cloud of the object, and once a match is identified, the model component can be added to the geometric model” Moghadam teaches determining a shape is good fitting candidate shape based on the model component is compared to the point cloud of the object and one a match is identified (as a highest fitting quality) from a plurality of predefined components (plurality of candidate shapes of buildings); and 
generating a model of the object comprising the at least one shape (Moghadam, Fig. 5C # 585, [0205] [0206] “The model components are compared to the point cloud of the object, and once a match is identified, the model component can be added to the geometric model…allowing a geometric model of the building interior including CAD models of fixtures and fittings to be created” Moghadam teaches generating a geometric model of the object (e.g. building) based on the model component is compared to the point cloud of the object and a match is identified and includes one shape as a polygon as shown in Fig. 10B.
However Moghadam does not explicitly teaches the plurality of images obtained by the satellite depict an exterior environment;
determining a geometry of the object by edge detection;
determining that vegetation is obscuring a portion of the object;
removing the vegetation from the model;
testing various shapes against the obscured portion of the object beginning with simple polygons to complete the object;
fitting a supplementary shape of the vanous shapes that completes the object to a minimum error threshold;
adding the vegetation after the object is complete; and rendering a complete environment including the complete object and the vegetation.
determining a direction of sunlight in at least one image of the plurality of images;
classifying [[an]] the object in the at least one image of the plurality of images based on a shade pattern on the object created by the direction of the sunlight and the geometry of the object; 
Vicker teaches determining a geometry of the object by edge detection (Vickers [0049] “the image processing  performed the processor 106 enables any suitable image detection, edge detection to determine the roof characteristics of each of the roofs present in the series of time-lapse images obtained from the past and present satellite images of the selected geographical area(s)” Vickers teaches determine a geometry of the object (e.g. the roof characteristics) by an edge detection;
Moghadam and Vickers are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the capturing images method of Moghadam to combine with a method edge detection (as taught by Vickers) in order to provide determine a geometry of the object by edge detection because Vickers can provide determine a geometry of the object (e.g. the roof characteristics) by an edge detection (Vickers,Fig. 1, [0040] [0049]). Doing so, it may provide the proper monitoring of the roofs of the buildings from a centralized location and the maintenance activities on the roofs enables the real estate holding companies to minimize the operating costs associated with the properties managed by them (Vickers, [0011]).
Wu teaches obtaining a plurality of images by a satellite (Wu, Fig. 1, [0034] “FIG. 1 illustrates an example in which a satellite 101 is used to collect sensed data (e.g., image data and/or any other surveying data collected by any other surveying sensors equipped in the satellite 101) about an object 103, a building object, alternatively, the sensed data can also be collected or received from other sources such as from an airplane equipped with cameras, LiDAR” and [0050] “…providing an uncluttered presentation of images of some of the objects” Wu teaches obtaining image data (sensed data) that can include plurality of images by a satellite (101) (alternatively, from other sources such as LiDAR. They can be combined with Moghadam’s LiDAR system.
determining that vegetation is obscuring a portion of the object (Wu, Fig. 8, rendering 801 is a visual representation of a building that is generated using an uncleaned or raw object model of the building…As shown the rendering has several problematic artifacts resulting from the underlying object model. For example, adjacent trees 803a and 803b (e.g., non-building objects) have been incorporated into the model. (Wu teaches determine the vegetation (adjacent trees 803a. 803b) is obscuring (uncleand, incorporated) a portion of the object
removing the vegetation from the model (Wu, Fig.  [0100] “rendering 807 is generated from building model that has been cleaned, the cleaning process has eliminated the problematic artifacts by removing the non-object fragments of the model (e.g., the fragments corresponding to the tree 803a and 803b) and straightening the model walls” Wu teaches removing the vegetation (trees) from the model;
testing various shapes against the obscured portion of the object beginning with simple polygons to complete the object (Wu, [0033] FIG. 1 is a diagram of a system capable of generating a cleaned object model for an object, the model can represent a shape of a respective object using a mathematical includes a polygon extrusion” and Fig. 7B, [0096] “the object modeling platform 117 cuts the model 711 using the wall models. This cutting results in creating three fragments 717a-717b… and are classified as non-building objects… presented as the cleaned object model 719” Wu teaches generating (testing) a cleaned object (a completed object) with simple polygon (a polygon extrusion) against the obscured portion of the object (cutting three fragments 717a-717c) and present a cleaned object model 719 (Fig. 7B).
fitting a supplementary shape of the various shapes that completes the object to a minimum error threshold (Wu, [0081] “the object modeling platform 117 can either generate on its own or receive alignment information from an external, so that the object or building each data set is in alignment, has a minimal degree or degree below a threshold accuracy of non-overlapping features” and [0084] “the object modeling platform 117 iteratively fits the one or more points to one or more wall surfaces to classify the one or more points into the one or more wall points… until a number of the one or more wall points that cannot be fit is below a threshold” and Fig. 7B, [0096] “the object modeling platform 117 cuts the model 711 using the wall models… presented as the cleaned object model 719” Wu teaches an object modeling platform (117) generates a cleaned object model (719, Fig. 7) to fit a supplementary shape (a polygon extrusion, that completes the object, has minimal degree error threshold.
adding the vegetation after the object is complete; and rendering a complete environment including the complete object and the vegetation (Wu. Fig. 8, [0100] “rendering 807 is generated from building model that has been cleaned and can be used to generate a more accurate and visually appeal representation of the building in mapping user interfaces” and Fig.1, [0034] [0035] “the process for extracting object models from surface models include determining regions of interest (ROIs) of the surface models which correspond to individual objects (e.g., buildings, tree, cars, other structures, etc.) based on the geometry of the surface…when multiple objects are in close proximity and particularly when the objects have similar heights (e.g., trees 105a and 105b--also collectively referred to as trees 105--next to the building object 103), the multiple objects may be include in the same candidate object model” 
Moghadam, Vickers and Wu are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the capturing images method of Moghadam to combine with using a satellite and vegetation in model (as taught by Wu) in order to provide images from a satellite and apply vegetation (tree) in an object model because Wu can provide images from a satellite to combine with a LiDAR of Moghadam and apply removing and adding vegetation (tree) in an object model (Wu, Figs 1, 7B, [0034], [0081], [0096]). Doing so, it may provide a cleaned object model is used to generate a visual representation of the building in a mapping user interface (Wu, [0008].
Loveland teaches the plurality of images obtained by the satellite depict an exterior environment (Loveland, [0066] “The system may analyze the nearest roof, or one or more roofs based on the operator selection. For example, the system may use satellite images” Loveland teaches using satellite images depict one or more roofs (an exterior environment);
determining a direction of sunlight in at least one image of the plurality of images (Loveland, Fig. 2, [0039] “at noon, the sun may be modeled as being nearly directly overhead, a relatively large chimney may cast very little or no shadow (i.e., block relatively few ray paths) on a rooftop when the sun is directly overhead. However, during mid-morning, the chimney may cast a relatively large shadow on a first portion of the roof (i.e., block many ray paths)” Loveland teaches determining a direction overhead on a large chimney may cast no shadow (Fig. 2), however, during mid-morning, the direction of sunlight in a different location, e.g. Fig. 7, direction of sunlight in the left side of the chimney and cast a large shadow on the roof.
classifying the object in the at least one image of the plurality of images based on a shade pattern on the object created by the direction of the sunlight and the geometry of the object (Loveland, [0039] “during mid-morning, the chimney may cast a relatively large shadow on a first portion of the roof ” and [0119] “FIG. 7, identifying white area 704 as corresponding to the area with the highest solar irradiance, dark area 706 as corresponding to the region with the least solar irradiance, the averaged shadow 714 is shown having an area larger than the area of any actual shadow cast by chimney 306 at any point in time during the day” Loveland teaches classifying the object (chimney, roof) based on a shade pattern created by the geometry of object (chimney 306) an the direction of the sunlight on the left of the roof, averaged shadow 714 is larger than actual shadow 706 cast by chimney 306;
Moghadam, Vickers, Wu and Loveland are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the capturing images method of Moghadam to combine with using  satellite images and classifying the shadow created by sunlight and geometry of object (as taught by Loveland) in order to determine a direction of sunlight  and classify the shadow created by sunlight and geometry of object because Loveland can provide a classifying the object (chimney, roof) based on a shade pattern created by the geometry of object (chimney 306) an the direction of the sunlight on the left of the roof, averaged shadow 714 is larger than actual shadow 706 cast by chimney 306 (Loveland, Fig. 7 [0039], [0119], [0096]). Doing so, it may provide other objects in the space that may obstruct a ray path between the modeled location of the sun and a polygon on the roof, depending on the modeled location of the sun for a given day and time (Loveland), [0036].
 Regarding Claim 2, Moghadam discloses the method of claim 1, wherein the at least one shape comprises a plurality of polygons (Moghadam, Fig. 10D shows a shape includes a plurality of polygons).
Regarding Claim 3 (Currently amended), Moghadam discloses the method of claim 2, wherein the object is a building, and wherein the at least one shape is indicative of a roof of the building (Moghadam, [0003] “Three-dimensional (3D) mapping systems, are being used to capture model of three-dimensional objects, including the internal structure of buildings” and Fig. 10A, [0007] “Exterior structure extraction methods generally employ plane fitting techniques which extract the exterior walls and roofs of buildings only” Moghadam teaches an object is a building and a plane shape (polygon) is indicate of a roof of the building (Fig. 10A), and
However, Moghadam as modified does not expliclilty teach wherein the roof is classified as a type of the roof based on the shade pattern;
Loveland teaches wherein the roof is classified as a type of the roof based on the shade pattern. (Loveland, [0119] “FIG. 7 also illustrates how gables 708 and 708' can affect the solar irradiance at various locations along roof 304. For example, the solar irradiance at a location along a section of roof 710 is slightly less than the solar irradiance at white area 704 due to the obstruction of gable 708” Loveland teach the roof with gable type is affected different the solar irradiance based on the shade pattern, e.g. the solar irradiance of section of roof 710 is less than the solar irradiance of section of roof 704.
Moghadam, Vickers, Wu and Loveland are combinable see rationale in claim 1.
Regarding Claim 10 (Cancelled).
Regarding Claim 11 (Currently amended), Moghadam discloses the method of claim 1, wherein the at least one shape is a geon and is selected by comparing the geon to a normalized digital surface model and a panchromatic image (Moghadam, [0016] “processing the circle patterns to determine cylinder parameters for each of a plurality of candidate cylinders, and assembling the candidate cylinders into a three-dimensional surface model of the scene” Moghadam teaches one shape is a geon (a circle, a cylinder shape) and assembling (comparing) a candidate cylinder (a geon) to 3D surface model (as a normalized digital surface model).
However, Moghadam does not explicitly teach wherein the plurality of images are obtained from [[a]] the satellite.
Wu teaches the plurality of images are obtained from the satellite.
Claim 11 is substantially similar to claim 1 is rejected based on similar analyses.   
Regarding Claim 12 (Currently amended), Moghadam discloses a method of creating an environment model (Moghadam, [0001] “a method and system for generating a three-dimensional geometric model of a structure” and [0008] “the RANSAC algorithm may then be applied to generate planar surfaces representing the structure of an environment” method of creating a geometric model for environment, the method comprising the steps of: 
recognizing an object in at least one image of the plurality of images prior to modeling (Moghagam, [0005] [0006] “it is typical for point clouds to be processed prior to use in an attempt to generate models…of the scanned objects… using structure extraction…to extract floors, walls and other structural elements from noisy point cloud data. Some regions of a point cloud may have a low point density while other regions contain a high density. Objects may also hide regions of a room of a room with respect to the scanner, resulting in a shadow of empty space behind the objects ” and  [0117] “FIG. 10B is a schematic diagram of a perspective view of example model features” Moghagam teaches recognizing an object (e.g. a building) based on a scanning from captured images where object hide regions of a point cloud may have a low point density while other regions contain a high density corresponding to the shadow of empty space behind the objects prior to generating models (see Fig. 10B); 
comparing at least one shape with a geometry of the object based on object classification (Moghadam, [0016] “model generation includes applying a primitive extraction to the data in a point cloud to associate primitive shapes with points within the point cloud”  and [0066] “compares the model components to the captured map” and [0138] “in turn, can be utilised to put constraints on interpretation of the captured map, ensuring for example that model features corresponding to walls, the floor and ceiling are situated remote to the path traversed by the sensing device and user” and Fig. 5C # 585, [0205] “The model components are compared to the point cloud of the object, and once a match is identified, the model component can be added to the geometric model” Moghadam teaches comparing the model components e.g. a shape (primitive shape with points within the point cloud) is compared to the point cloud of the object (e.g. building) to add to the geometric model and also compare to the capture map corresponding to the object classification e.g. walls, floor, ceiling in the building.
determining a fitting quality between the at least one shape and the geometry of the object (Moghadam, Fig. 5C # 585, [0205] “The model components are compared to the point cloud of the object, and once a match is identified, the model component can be added to the geometric model” Moghadam teaches determining a shape is good fitting candidate shape based on the model component is compared to the point cloud of the object and one a match is identified (as a highest fitting quality) from a plurality of predefined components (plurality of candidate shapes); and 
generating a model of the object comprising the at least one shape, wherein the at least one shape comprises at least one polygon (Moghadam, Fig. 5C # 585, [0205] [0206] “The model components are compared to the point cloud of the object, and once a match is identified, the model component can be added to the geometric model…allowing a geometric model of the building interior including CAD models of fixtures and fittings to be created” Moghadam teaches generating a geometric model of the object (component) based on the model component is compared to the point cloud of the object and a match is identified and includes one shape as a polygon as shown in Fig. 10B.
However, Moghadam does not explicitly teach obtaining a plurality of images by a satellite;
determining a direction of sunlight in the at least one image;
determining a geometry of the object by edge detection;
classifying the object based on a shade pattern caused by the direction of the sunlight and the geometry of the object;
determining that vegetation is obscuring a portion of the object;
removing the vegetation;
testing various shapes against the obscured portion of the object beginning with simple polygons to complete the object;
fitting a supplementary shape of the various shapes that completes the object to a minimum error threshold;
adding the vegetation after the object is complete; and rendering a complete environment including the complete object and the vegetation
Vickers teaches determining a geometry of the object by edge detection;
Wu teaches obtaining a plurality of images by a satellite;
determining a geometry of the object by edge detection;
determining that vegetation is obscuring a portion of the object;
removing the vegetation;
testing various shapes against the obscured portion of the object beginning with simple polygons to complete the object;
fitting a supplementary shape of the various shapes that completes the object to a minimum error threshold;
adding the vegetation after the object is complete; and rendering a complete environment including the complete object and the vegetation.
Loveland teaches determining a direction of sunlight in the at least one image;
classifying the object based on a shade pattern caused by the direction of the sunlight and the geometry of the object;
Claim 12 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 22 (New), the method of claim 12, Moghadam as modified does not explicitly teach wherein the object is a building,
wherein the at least one shape is indicative of a roof of the building, and
wherein the roof is classified as a type of the roof based on the shade pattern.
However, Loveland teaches wherein the object is a building (Loveland, [0107] “FIG. 1, residential building 110 and/or a commercial building 112 may impact solar irradiance” Loveland teaches the object is a building (residential/commercial buildings).
wherein the at least one shape is indicative of a roof of the building, and wherein the roof is classified as a type of the roof based on the shade pattern (Loveland, [0146] “the ray-path modeling subsystem 1694 may conceptually divide the roof surface into a plurality of triangles, squares, hexagons, rectangles, or another polygonal shape” Loveland teaches at least one shape (polygon) is indicate of roof of the building (Fig. 1, building 110) and the roof can be classified as different type of roof (shape of of triangles, squares, hexagons, rectangles) based on the shade pattern.
Moghadam, Vickers, Wu and Loveland are combinable see rationale in claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1) and further in view of Xie et al. (U.S. 2018/0025541 A1) 
Regarding Claim 4, the method of claim 1, Moghadam as modified does not explicitly teach wherein the object is a building, 42wherein the at least one shape is indicative of the building at a layer of the building,  wherein the layer of the building is representative of the building at a height, wherein the at least one shape is extruded to represent the height of the building and create a three-dimensional model of the building, and wherein the height and the layer of the building are determined from a digital surface model.  
However, Xie teaches 42wherein the at least one shape is indicative of the building at a layer of the building (Xie, Figs. 4, 5, [0006] “detecting the polygon inlay status in the boundary of the flat roof, and then storing information of the inlay status into a layered structure of linked lists a whole layered structure of polygons of the roof is obtained” Xie teaches a polygon shape is stored in a layer of the building.
wherein the layer of the building is representative of the building at a height, wherein the at least one shape is extruded to represent the height of the building and create a three-dimensional model of the building (Xie, [0006] “a whole layered structure of polygons of the roof is obtained; assigning a height value to each polygon and a 3D model is generated as shown in FIG. 5” Xie teaches the layer of the building with a height of a polygon and generate a 3D model of the building, and 
wherein the height and the layer of the building are determined from a digital surface model (Xie, [0009] “The flow of the modeling of an arbitrary curves-swept roof is as follows:.., a width of the curved surface where the curves is located, as shown in FIGS. 7-8” and [0011] “All the necessary parameters for the modeling of buildings can be acquired form aerial photographs, such as vertexes of polygons of the roof, height of buildings” and [0018] “the information for modeling acquired in the extracting step are stored in a form of binary file” Xie teaches the height and the layer (e.g. roof) of the building are formed from a digital (binary) model on surfaces.
Moghadam, Vickers, Wu, Loveland and Xie are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the layer method of Moghadam to combine with using layers of a building with height (as taught by Xie) in order to apply layers of a building with a height to create a 3D model of the building because Xi can provide the height and the layer (e.g. roof) of the building are formed from a digital (binary) model on surfaces (Xie, [0009] [0011]). Doing so, it may allow for a large amount of data to be read at a time and to be modeled, thus significantly improving the efficiency of modeling (Xie, [0024]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1) and further in view of Xie et al. (U.S. 2018/0025541 A1) and further in view of Goldman et al. (US 2019/0147619 A1).
Regarding Claim 5 (Currently ameneded), the method of claim 4, Moghadam as modifed does not explicitly teach further comprising the steps of: matching each image of the plurality of images with another image of the plurality of images to create a plurality of pairs of images with similar characteristics; selecting a pair of images from the plurality of pairs of images based at least in part on an error between the direction of the sunlight in a first image and a second direction of the sunlight in a second image of the pair of images, matching the plurality of pairs of images to create point clouds; and point clouds 
However, Goldman teaches matching each image of the plurality of images with another image of the plurality of images to create a plurality of pairs of images with similar characteristics (Goldman [0012] “the procedures of matching the scene features in the second image with the scene features in the first image,…of the second camera using the 3D coordinates in the scene. The second camera may include at least one imaging characteristic which is limited relative to the first camera may be configured to capture a sequence of image” and [0046] “content may be projected onto multiple displayed images of the same (or a similar) scene…determines the discrepancies and deviations between each pair of images” Goldman teaches matching the similar scene features between each image (first/second) of a sequence of images to create plurality of pairs of images.
selecting a pair of images from the plurality of pairs of images based at least in part on an error between a first image and a second image of the pair of images, (Goldman, [0046] “window 143 of building 142 may appear at a slightly different image location at each of the respective sensor-images 160A, 160B, 160C. Processor 120 generates a set of model-images from 3D model 124, each model-image (170A, 170B, 170C) respective of each of the sensor-images (160A, 160B, 160C) based on the associated detected imaging parameters. Subsequently, processor 120 compares between each sensor-image and its respective model-image (170A, 170B, 170C), and determines the discrepancies and deviations between each pair of images” Goldman teaches select a pair of images (Figs. 3A 3B) based on an error of 1st/2nd images, error indicates a window 143 of building 142 may appear at a slightly different image location at each of the respective sensor-images 160A, 160B, 160C;  
Moghadam, Vickers, Wu, Loveland, Xie and Goldman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Moghadam to combine with selecting a matching pair of images that is generated by a DSM (as taught by Goldman) in order to select a matching pair of images that is generated by a digital surface model (DSM) because Goldman can provide matching the similar scene features between each image (first/second) of a sequence of images to create plurality of pairs of images via a a digital surface model (DSM) (Goldman, [0032] [0046]). Doing so, it may provide more accurate location coordinates to establish the correct position of an environmental element, in order to correctly display augmented reality content in relation to that element on the image (Goldman, [0025]).
Loveland teaches selecting a pair of images from the plurality of pairs of images based at least in part on an error between the direction of the sunlight in a first image and a second direction of the sunlight in a second image of the pair of images (Loveland, [0152] “FIG 17A Ray paths incident on location 1710 may be blocked by a higher portion of the roof 1720 for some modeled locations of the sun (e.g., location 1730). Similarly, ray paths from locations on the surface 1720 may be blocked by the chimney 1725 when the sun is modeled in location 1740” Loveland teaches two different directions of the sunlight on the roof in the image. 
Moghadam, Vickers, Wu and Loveland are combinable see rationale in claim 1.
Wu teaches matching the plurality of pairs of images to create point clouds (Wu, [0093] “FIG. 7A the process for segmenting point cloud data into object points and non-object points. As shown, point cloud data 701 that depicts an object of interest (e.g., a building) is received” and [0094] “the object modeling platform 117 performs point cloud segmentation to classify individual points as either building points or non-building points. Points that fitted to the extracted walls or surfaces are classified as building points 703 and all other points are classified a non-building points 705” Wu teaches matching the pairs of images (building points 703 and non-building points 705) where points that fitted to the extracted walls or surfaces to perform point cloud data 701 that depicts an object of interest as a building.
Wu teaches fusing the point clouds to generate the digital surface model (Wu, [0067 “the data alignment module 401 can use, for instance, a two-step data alignment process to align the point cloud data 503 to the model data 513 (e.g., LIDAR to Mesh alignment) for processing. For example, the data alignment module 401 converts a digital surface model (e.g., triangular mesh or polygon) in a region near the model data into 3D points;
Moghadam, Vickers, Wu are combinable see rationale in claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1) and further in view of Xie et al. (U.S. 2018/0025541 A1) and further in view of Goldman et al. (US 2019/0147619 A1) and further in view of Korb et al. (U.S. 2019/0304168 A1).
Regarding Claim 6 (Currently amended), the method of claim 5, Moghadam does not explicitly teach further comprising the step of determining at least one elevated roadway, wherein the pair of images is selected based at least in part on having a lowest predicted root means square error.  
However, Korb teaches the step of determining at least one elevated roadway, wherein the pair of images is selected based at least in part on having a lowest predicted root means square error (Korb, [0082] “digital elevation models (DEMs) from multiple electro-optical (EO) images, create true 3-D images” and [0145] “FIG. 12, FIG. 13, and FIG. 14 show various exemplary 3-D images at different degrees of elevation” and 0149] “with errors and uncertainties for each corner predicted from the errors and uncertainties calculated from the point cloud derivation in Step 2, e.g., S506.  and [0086] “automated target method 300 extracts 3-D digital surface models (DSMs). Digital surface/elevation model data is automatically extracted for cities using multiple images from a range… performance is 1 meter resolution with 0.5 meter root means square error (RMSE) for a stereo pair. Goal performance is…achieved 0.80 m resolution with 0.1 m RMSE” Korb teaches a DEMs creates true 3D image at different degrees of elevation such as an elevated roadway in Figs. 12, 13 and a stereo pair of image is selected based at least in part on having a lowest (0.1 m) RMSE, predicted from errors from the point cloud derivation.
Moghadam, Vickers, Wu, Xie, Goldman and Korb are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Moghadam to combine with a lowest RMSE and an elevated roadway (as taught by Korb) in order to determine an elevated roadway and a pair of image having a lowest RMSE because Korb can provide a DEMs creates true 3D image at different degrees of elevation such as an elevated roadway in Figs. 12, 13 and a stereo pair of image is selected based at least in part on having a lowest (0.1 m) RMSE (Korb, [0082] [0145]). Doing so, it may improve estimation of surface composition by reducing uncertainties in extracted target surface properties and eliminating false positive identifications (Korb, [0021]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1) and further in view of Korb et al. (U.S. 2019/0304168 A1).
Regarding Claim 7, the method of claim 1, Moghadam as modified does not explicitly teach further comprising the step of determining a type of material of the object, 43wherein the type of material is determined from analysis of at least one of a panchromatic image, a multi-spectral image, and a digital surface model.
Korb teaches the step of determining a type of material of the object, 43wherein the type of material is determined from analysis of at least one of a panchromatic image, a multi-spectral image, and a digital surface model  [0199] “FIG. 5, also provides processes for identifying materials in surface facets. Surface facets, defined by three contiguous points in the point cloud” and [0088] “New images are projected onto the digital surface model to improve geo-reference and relative geometric accuracy by field angle mapping new images onto the georeferenced DSM, point cloud” Korb teaches identifying materials in surface facets in the point cloud from a digital surface model.
Moghadam, Vickers, Wu, Loveland and Korb are combinable see rationale in claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1) and further in view of Korb et al. (U.S. 2019/0304168 A1) and further in view of Thaller et al. (U.S. 10636209 B1).
Regarding Claim 8 (Currently amended), the method of claim 7, Moghadam as modified does not explicitly teach 
wherein the type of material is determined by comparison of the at least one image with classifications of known materials using a neural network and wherein the type of material is selected from a list consisting of no data, the vegetation, soil, water, shadow, concrete, asphalt, white polymer, black polymer, glass, solar panel, metal, red ceramic, red paint, blue paint, green paint, gray paint, brown tile, and clouds.
However, Thaller teaches wherein the type of material is determined by comparison of the at least one image with classifications of known materials using a neural network (Thaller, Col. 3, lines 1-4 “requirements on the client computer in comparison to the memory size of the original source material” and Col. lines 45-47 “A material used for the rooftop can be derived directly from the rooftop type” and Col. 15 lines 26-29 “a neural network may be used to detect each building footprint and put it into vector form. The roof type of each building can be extracted from the data” Thaller teaches determining material by comparison from the original source material using a neural network (e.g. material of roof) and 
wherein the type of material is selected from a list consisting of no data, the vegetation, soil, water, shadow, concrete, asphalt, white polymer, black polymer, glass, solar panel, metal, red ceramic, red paint, blue paint, green paint, gray paint, brown tile, and clouds (Thaller, Col. 9, lines 67 “material library 138 includes a particular material (e.g., "red brick")” Thaller teaches selectin a particular material e.g. red brick.
Moghadam, Vickers, Wu, Loveland, Korb and Thaller are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Moghadam to combine with determining a material via neural network (as taught by Thaller) in order to determine a material via neural network because Thaller can provide determining material by comparison from the original source material using a neural network (e.g. material of roof) (Thaller, Col. lines 45-47 Col. 9, lines 67). Doing so, it may provide capable of reconstructing buildings on a planet scale (Thaller, Col. 3, lines 15-16).
Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1)  and further in view of Loveland et al. (U.S. 2020/0293773 A1) and further in view of Reeler et al. (US 2013/0202197 A1).
Regarding Claim 9, the method of claim 1, Moghadam as modified does not explicitly teach further comprising the steps of: creating a histogram of an elevation of [[the]] an environment; determining a height of various features of the object based on the histogram; creating layers of the object based on the height of the various features of the object at each layer; analyzing each layer to determine a shape of the object at each layer; determining an error associated with a plurality of shapes compared to each layer; and fitting a shape to the layer with a highest layer fitting quality, wherein the shape fitted to the object is at least one polygon.  
However, Reeler teaches creating a histogram of an elevation of an environment (Reeler, Fig. 16, [0113] “a histogram of the distribution or the number of data points is computed along the vertical or elevation axis, a histogram 224 is shown in FIG. 16. The peaks 226, 228 of the histogram represent a high density of data points at a given height, which indicates the height of the flat parts (e.g. roofs, ledges) of a building” Reeler teaches creating a histogram of an elevation (elevation axis) of a building (environment); 
determining a height of various features of the object based on the histogram (Reeler, Fig. 16, [0113] “The peaks 226, 228 of the histogram represent a high density of data points at a given height, which indicates the height of the flat parts (e.g. roofs, ledges) of a building” determining a height of various feature of the object based on the histogram (the peaks 226, 223 of the histogram represent different high density indicates the height of features of the object (e.g. roofs, ledges) of a building; 
creating layers of the object based on the height of the various features of the object at each layer (Reeler, [0115] “FIG. 17 shows two triangulated layers 230 and 232 having different heights and a different area. In the example, the layers 230 and 232 have rectangular boundary line” creating layers (230, 232) of the object (building) based on different heights; 
analyzing each layer to determine a shape of the object at each layer (Reeler, [0115] “FIG. 17 shows two triangulated layers 230 and 232 having different heights and a different area. In the example, the layers 230 and 232 have rectangular boundary line” Reeler teaches two layers have a polygon shape with different size based on different heights and different areas; determining an error associated with a plurality of shapes compared to each layer (Reeler, [0115] “FIG. 17 shows two triangulated layers 230 and 232 having different heights and a different area. In the example, the layers 230 and 232 have rectangular boundary line” Reeler teaches two layers have a polygon shape with an error associated with different sizes based on different heights and different areas; and 
fitting the shape to a layer with a highest layer fitting quality, wherein the shape fitted to the object is at least one polygon (Reeler, [0117] “the horizontal polygons (e.g. roofs, ledges) are filled in, as shown in FIG. 19, the horizontal surfaces 242 and 244 may be filled in to represent the roofs and ledges of a building” Reeler teaches a shape of polygon to the roof layer with a smaller size at a highest roof layer to fit quality structure of a building (Fig. 19).
Moghadam, Vickers, Wu, Loveland and Reeler are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Moghadam to combine with a histogram of an elevation of the environment (as taught by Reeler) in order to apply a histogram of an elevation of the environment and determine a height of various features of the object based on the histogram because Reeler can provide creating a histogram of an elevation (elevation axis) of a building (environment) include the height of an object as building (Reeler, [0115] “FIG.17). Doing so, it may provide a histogram of a building in which the height of the different building layer can be classified and is used to improve the reconstruction of the building (Reeler, [0114]).
Regarding Claim 15 (Currently amended), the method of claim 12, Moghadam as modified does not explicitly teach further comprising the steps of: determining a height of various features of the object; 46creating layers of the object based on the height of the various features of the object at each layer; analyzing each layer to determine a shape of the object at each layer; and fitting a model shape to [[the]] a layer based at least in part on a layer fitting quality, wherein the model shape comprises the at least one polygon.  
However, Reeler teaches determining a height of various features of the object (Reeler, Fig. 14, [0119] “A set of operations 206 are applied to construct layers above the roof. In particular, at block 208, a predetermined step height (h-step) is added to the roof layer, thereby defining the height of a new layer above the roof. It can be appreciated that using a smaller value for the parameter h-step may allow for higher resolution or more detail of the roof structures” Reeler teaches determining a height of various features of the object (building), e.g. a predetermined step height (h-step) is added to the roof layer, defining the height of a new layer above the roof is a smaller value; 
46creating layers of the object based on the height of the various features of the object at each layer (Reeler, [0027] “Fig. 17 is a schematic diagram illustrating the method for reconstructing a building model, showing one or more identified layers having different heights”; 
analyzing each layer to determine a shape of the object at each layer (Reeler, [0016] “in FIG. 18, the boundary lines of layer 230 is projected downwards (234) until it reaches layer 232 below. It can be appreciated that projections may be vertical, substantially vertical, or at angles to the horizontal plane” Reeler teaches analyzing each layer to determine a shape of the object at each layer e.g. the boundary lines of layer 230 is projected downwards (234) until it reaches layer 232 below in vertical to the horizontal plane with a polygon shape at each layer of the building (object); and 
fitting a model shape to a layer based at least in part on a layer fitting quality, wherein the model shape comprises the at least one polygon (Reeler, [0117] “the horizontal polygons (e.g. roofs, ledges) are filled in, as shown in FIG. 19, the horizontal surfaces 242 and 244 may be filled in to represent the roofs and ledges of a building” Reeler teaches a shape of polygon to the roof layer with a smaller size at a highest roof layer to fit quality structure of a building (Fig. 19).
Moghadam, Vicker, Wu, Loveland and Reeler are combinable see rationale in claim 9.
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1) and further in view of Goldman et al. (US 2019/0147619 A1).
Regarding Claim 13 (Currently amended), Moghadam discloses the method of claim 12, wherein the digital surface model is generated by point clouds generated from the plurality of images (Moghadam, [0016] “model generation includes applying a primitive extraction to the data in a point cloud to associate primitive shapes with points within the point cloud… and assembling the candidate cylinders into a three-dimensional surface model of the scene” Moghadam teaches the digital surface model of the scene (images) is generated by data in a point cloud. 
However, Moghadam as modified does not explicitly teach wherein the plurality of images are selected from the group comprising a digital surface model, a panchromatic image, and a multi-spectral image;
Goldman teaches wherein the plurality of images are selected from the group comprising a digital surface model, a panchromatic image, and a multi-spectral image (Goldman, [0032] “3D geographic model 124 may be include “digital surface model (DSM)", 3D model 124 generally includes imagery” Goldman teaches plurality of images from the group comprising a digital surface model and 
         Moghadam, Vickers, Wu, Loveland and Goldman are combinable see rationale in claim 5.
Regarding Claim 14, the method of claim 12, Moghadam as modified does not explicitly teach further comprising the steps of: recognizing at least one exterior structure of the object, wherein the object is a building and generate a fagade of the building, wherein the fagade is based at least in part on satellite imagery
However, Goldman teaches recognizing at least one exterior structure of the object, wherein the object is a building (Goldman, Fig. 2, [0041] “Consequently, the viewer of display 114 sees reticle 150 positioned directly onto window 143 of building 142, so that it is clear that the reticle 150 is indicating that particular window 143” Goldman teaches recognizing one exterior structure (window 143) of the object (building 142); and 
generate a fagade of the building, wherein the fagade is based at least in part on satellite imagery (Goldman, [0032] “acquired via satellite imagery” and Fig. 2, [0041] “Consequently, the viewer of display 114 sees reticle 150 positioned directly onto window 143 of building 142, so that it is clear that the reticle 150 is indicating that particular window 143” Goldman teaches generating a fagade of the building (e.g. windows in front of the building), where the fagade is acquired via satellite imagery.
        Moghadam, Vickers, Wu, Loveland and Goldman ler are combinable see rationale in claim 5.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable by Moghagam et al. (U.S. 2018/0075648 A1) in view of Huang et al. (U.S. 2012/0275709 A1) and further in view of Korb et al. (U.S. 2019/0304168 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1)
Regarding Claim 16 (Currently amended), Moghadam discloses a method of creating an environmental model from a plurality of images (Moghadam, [0001] “a method and system for generating a three-dimensional geometric model of a structure” and [0008] “the RANSAC algorithm may then be applied to generate planar surfaces representing the structure of an environment” method of creating a geometric model for environment, the method comprising the steps of: 
recognizing at least one building in the plurality of images (Moghagan, Fig. 10A shows at least one building in the plurality of images (Fig. 10); 
However, Moghadam does not explicitly teach 
determining a direction of sunlight in the plurality of images;
determining a first geometry of the at least one building and
a shade pattern caused by the direction of sunlight;
determining a second geometry of the at least one building 
wherein the first height associated with the at least one building from a digital surface model;
determining a first shape of the at least one building at the first height from the first geometry; 
wherein the second height associated with the at least one building; 
determining a second shape of the at least one building at the second height from the second geometry; and 
combining the first shape and the second shape to generate a geometric model of the at least one building.  
obtaining a plurality of images by a satellite;
determining a geometry of the object by edge detection;
determining that vegetation is obscuring a portion of the at least one building 
removing the vegetation;
testing various shapes against the obscured portion of the at least one building  beginning with simple polygons to complete the object;
fitting a supplementary shape of the various shapes that completes the at least one building ;
adding the vegetation after the at least one building  is complete; and rendering a complete environment including the complete at least one building 
Huang teaches determining a first geometry of the at least one building at a first height by edge detection (Huang, [0027] “The processor 13 can perform edge detection to obtain the edge image 4, defines a plurality of edge curve segment candidates C11, C12, C13 and C14 of the building B1, corresponding building different preset height values y will be projected onto different edge curve segments C11, C12, C13 and C14” Huang teaches determining a first geometry of the object (edge curve segments C11, C12, C13 and C14 of building B1) corresponding to a height value y by edge detection.
determining a second geometry of the at least one building at a second height by edge detection (Huang, [0031] “Similarly, in the aforesaid way of processing, the processor 13 can also acquire the corresponding edge curve segments M2, M3 and M4 respectively, .. to be building textures of the buildings B2” Huang teaches determining a first geometry of the object (edge curve segments M2, M3 and M4 of building B3) corresponding to a different height value y by edge detection.
determining a first shape of the at least one building at the first height from the first geometry (Huang, [0014] FIG. 2B depicts an edge image obtained by applying edge detection to a panoramic image correlated with the area” and Fig. 2B shows a first shape of the building B1 at the first height from the first geometry C14); 
wherein the second height associated with the at least one building (Huang, [0014] FIG. 2B depicts an edge image obtained by applying edge detection to a panoramic image correlated with the area” and Fig. 2B shows a second associated with the second building B2); 
determining a second shape of the at least one building at the second height from the second geometry (Huang, [0014] FIG. 2B depicts an edge image obtained by applying edge detection to a panoramic image correlated with the area”  and Fig. 2B shows a second shape of the building B2 at the second height from the second geometry M2);; and 
combining the first shape and the second shape to generate a geometric model of the building (Huang, Fig. 2B shows a combining the first shape of 1st building B1 and the second shape of 2nd building B2 to generate a geometric model of the building.
Moghadam and Huang are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Moghadam to combine with satellites images and a edge detection with height (as taught by Huang) in order to provide a 1st shape associated with a 1st height and 2nd shape associated with 2nd height of a building and a combination between 1st shape and 2nd shape of the building because Huang can provide satellites images and  1st shape/1st height and 2nd shape/2nd height and a combination of both shapes (Huang, [0021], Fig. 2B, [0014] [0031]). Doing so, it can provide building textures of a building can be extracted automatically, and all the building textures are extracted from the same panoramic image (Huang, [0010]).
Korb teaches wherein the first height associated with the at least one building from a digital surface model (Korb, [0171] “a height model such as a point cloud or DSM” and [0176] “An interactive 3-D model of the target scene would be very helpful for building these elements” Korb teaches a digital surface model DSM as a height model can be used to determine a height of a building.
Moghadam, Huang and Korb are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Moghadam to combine with a digital surface model (as taught by Korb) in order to determine a height associated with a building from a digital surface model because Korb can provide (Korb, [0171] [0176]). Doing so, it may improve estimation of surface composition by reducing uncertainties in extracted target surface properties and eliminating false positive identifications (Korb, [0021]).
Wu teaches obtaining a plurality of images by a satellite;
determining a geometry of the object by edge detection;
determining that vegetation is obscuring a portion of the at least one building;
removing the vegetation;
testing various shapes against the obscured portion of the at least one building beginning with simple polygons to complete the at least one building;
fitting a supplementary shape of the various shapes that completes the at least one building to a minimum error threshold;
adding the vegetation after the at least one building is complete; and rendering a complete environment including the complete at least one building and the vegetation.
Loveland teaches determining a direction of sunlight in the plurality of images;
a shade pattern caused by the direction of sunlight;
Claim 16 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 17 (Currently amended), the method of claim 16, Moghadam does not explicitly teach wherein the first shape is extruded and the second shape is extruded to generate the geometric model of the building;
However Huang teaches wherein the first shape is extruded and the second shape is extruded to generate the geometric model of the building (Huang, Fig. 2B shows the first shape of 1st building B1 and the second shape of 2nd building B2 are extruded to generate a geometric model of the building.
Moghadam and Huang are combinable see rationale in claim 16.
Regarding Claim 18, the method of claim 17, Moghadam does not explicitly teach wherein the first shape is included in the determination of the second shape at the second height.
 Huang teaches wherein the first shape is included in the determination of the second shape at the second height (Huang, Fig 2B shows the 1st shape of building B1 is included (adjacent to compare) in the determination of the 2nd shape at the 2nd height.
Moghadam and Huang are combinable see rationale in claim 16.
Regarding Claim 19, Moghadam discloses the method of claim 17, Moghadam does not explicitly teach wherein the first shape is ignored when determining the second shape at the second height.
Huang teaches wherein the first shape is ignored when determining the second shape at the second height (Huang, Fig 2B shows 1st shape of building B1 is ignored by the  2nd shape at the second height because they are different shapes and the second height is determined by the 2nd geometry M2.
Moghadam, and Huang are combinable see rationale in claim 16.
Regarding Claim 20 (Cancelled).
Allowable Subject Matter
13. 	Dependent claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject
matter:
	Regarding to independent claims 1, 12, 16, the closest prior art reference to Moghagam et al. (U.S. 2018/0075648 A1) in view of Vickers (U.S. 2020/0134753 A1) and further in view of Wu et al. (U.S. 2018/0158235 A1) and further in view of Loveland et al. (U.S. 2020/0293773 A1).have been made of record as teaching: classifying an object in at least one image of the plurality of images prior to modeling (Moghagam, [0005] [0006]); determining a geometry of the object by edge detection (Vickers [0049]; Winograd conversion circuitry (Lin, [0037]); determining that vegetation is obscuring a portion of the object (Wu, Fig. 8); determining a direction of sunlight in at least one image of the plurality of images (Loveland, Fig. 2, [0039]
 However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 
selecting a pair of images for analysis from the plurality of images based at least in part on an error between a first direction of sunlight in a first image and a second direction of the sunlight in a second image, and
reducing the error by adjusting the first image based on common points of interest in the first image and the second image recited in claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611